CALLAHAN, C. J.,
concurring. Although I agree with the result of the majority opinion, I do not agree that the legislative history of Public Acts 1983, No. 83-534, which involved the overhaul of Connecticut’s drunk driving laws, is relevant to the issue of whether General Statutes § 14-215 (a) requires that one have actual knowledge that her license has been suspended before she may be prosecuted for driving with a suspended license. The language of § 14-215 (a) has been on the books in essentially its present form since at least 1930. See General Statutes (1930 Rev.) § 1591. 1 I therefore disagree with the majority’s assertion that the meaning *464of that provision, which applies to all license suspensions rather than only to those related to drunk driving, somehow can be informed by the 1983 legislative history of a statute designed to reduce drunk driving.2 Moreover, General Statutes § 14-111 (a), which directly addresses the notice to be provided in the event of a license suspension and which was amended in 1979 to require only notice by bulk certified mail, has nothing to do with the drunk driving legislation enacted by the legislature in 1983.
I concur in the result.

 General Statutes (1930 Rev.) § 1591 provided: “Operation while registration or license is suspended. No person to whom an operator’s license shall have been refused, or whose operator’s license or whose right to operate a motor vehicle in this state shall have been suspended or revoked, shall operate any motor vehicle during the period of such refusal, suspension or revocation. No person shall operate or cause to be operated any motor vehicle, the registration of which shall have been refused, suspended or revoked, or any motor vehicle, the right to operate which shall have been suspended or revoked. Any person who shall violate any provision of this section shall be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned not more than ninety days or be both fined and imprisoned.”


 Public Acts 1983, No. 83-534, amended § 14-215 only by adding subsection (c), which provided for enhanced penalties when the reason for the initial suspension was driving under the influence. It in no way had any effect on any notice requirements.